Citation Nr: 0001231	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-36 919	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, including a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 23, 1972, to 
December 31, 1973.  He also had 20 years of active duty prior 
to June 23, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following May 1994 and April 1995 rating decisions of 
the Phoenix, Arizona, RO.  However, this was not the first 
time claims of service connection for psychiatric disability 
had been denied by the RO.  The RO, in July 1991, denied 
service connection for PTSD and, in July 1993, denied service 
connection for major depression.  The veteran did not 
initiate an appeal of either decision; the 1991 and 1993 
decisions consequently became final.  38 C.F.R. § 19.192 
(1991); 38 C.F.R. § 20.1103 (1993).  Therefore, the first 
issue that now must be addressed is whether the claim of 
service connection ought to be reopened.  38 U.S.C.A. § 5108 
(West 1991).


FINDINGS OF FACT

1. In July 1991, the RO denied a claim of service connection 
for PTSD.  In July 1993, the RO denied a claim of service 
connection for major depression.  No appeal ensued.

2.  Evidence received since the prior denials is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of service connection for a psychiatric 
disorder, including PTSD.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a psychiatric disorder, 
including PTSD, as a result of his military experiences, 
which included service in the Republic of Vietnam.  However, 
the Board notes that the veteran's current claim of service 
connection is not his first such claim.  As noted above, the 
RO, in July 1991, denied service connection for PTSD because, 
while the record contained complaints, diagnoses, and/or 
treatment for major depression, starting sixteen years after 
the veteran's separation from military service, it did not 
contain a diagnosis of PTSD.  In July 1993, the RO denied 
service connection for major depression.  These decisions 
became final when no appeal was initiated.  38 C.F.R. 
§§ 19.129, 19.192 (1991); 38 C.F.R. §§ 20.302, 20.1103 
(1993).  As a result, the veteran's current claim of service 
connection may now be considered on the merits only if new 
and material evidence has been submitted since the time of 
the prior final decisions.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§  3.156, 20.1103 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  (For the purpose of determining 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  


38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently determined that a three-step approach must be 
followed in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must be 
determined whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

The evidence available to the RO in July 1991 included 
service medical records (including enlistment, annual, and/or 
retirement examinations dated in June 1952, June 1956, March 
1965, September 1967, May 1970, and June 1973) that were 
negative for complaints, diagnoses, and/or treatment for a 
psychiatric disorder.  In addition, the record on appeal 
included VA treatment records, dated from July 1990 to April 
1991.  Some of these records showed the veteran's complaints 
and/or treatment for a psychiatric disorder diagnosed as 
major depression as early as July 1990.  See VA 
hospitalization summary for the periods July 24, 1990, to 
August 15, 1990 (first diagnosis of major depression), and 
April 11, 1991, to April 25, 1991; and VA treatment records 
dated from September 1990 to January 1991 and April 1991 to 
May 1991. 

Pertinent evidence received since the July 1991 and July 1993 
denials included various treatment records, none of which 
shows that the veteran either has PTSD or any other 
psychiatric disorder which can be attributed to military 
service.  Rather, the newly received evidence shows continued 
treatment or follow-up therapy for 

psychiatric disability which has been variously characterized 
as major depression or a bipolar disorder.  

Since the newly received evidence tends to show nothing more 
than continued treatment for psychiatric disability, without 
a diagnosis of PTSD, the Board finds that it is not so 
significant that it must be considered in order to fairly 
decide the underlying claim of service connection.  In short, 
the new evidence tends to prove nothing that was not 
previously shown, namely that the veteran has had a 
psychiatric disorder, but not PTSD, and continues to have it.  

Additionally, the testimony recently adduced is not material 
evidence within the meaning of 38 C.F.R. § 3.156(a).  The 
veteran testified at an April 1995 hearing that he did not 
have a psychiatric problem before entering the Air Force when 
he was seventeen years old, and had no psychiatric problems 
for most of his career in the Air Force.  However, after 
returning from his tour of duty in the Republic of Vietnam, 
where his base was subject to rocket attacks and where he saw 
people killed, he started experiencing psychiatric symptoms.  
He said that he first saw a physician about his nerves 
approximately one or two years after his separation from 
military service.  The veteran acknowledged that, while he 
was scheduled to be examined by VA in June 1991 for PTSD, he 
never showed for that evaluation and he had never been given 
a diagnosis of PTSD; all his post-service psychiatric 
treatment had been for a bipolar disorder.  Such detailed 
information is new, when compared with information previously 
of record; however, it is not material.  This is so because 
the veteran is not competent to make a diagnosis or provide a 
medical opinion as to the time of onset of diagnosed 
psychiatric disability. 


	(CONTINUED ON NEXT PAGE)

ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder, including PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

